Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the Review Panel, which recommends that Barbara Sims Arthur (State Bar No. 023845) be suspended from the practice of law for six months as reciprocal discipline for her suspension in Tennessee. The State Bar filed a notice of reciprocal discipline and attached a certified copy of the Order of Enforcement issued by the Supreme Court of Tennessee. Rule 9.4 (b), as amended, of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d). The record shows that Arthur was found to have violated Tennessee Rule of Professional Conduct 5.5 by continuing to practice law in Tennessee after she had been administratively suspended in 2005 for failing to pay registration fees. The Tennessee Supreme Court imposed an 18-month suspension, but it provided that the suspension itself would be suspended after six months, and Arthur would thereafter have 12 months of probated suspension with certain conditions. Our own records show that Arthur is also currently under an administrative suspension in Georgia for failure to pay her State Bar dues.
Arthur filed exceptions with the Review Panel, invoking each factor set out in Rule 9.4 (b) (3) that would justify a recommendation of discipline other than that imposed by Tennessee. The Review Panel found, however, that none of the exceptions had any merit. The Review Panel agreed with the recommendation of the State Bar to impose the same discipline as imposed in Tennessee without the period of probation, that is, a suspension of six months. Arthur has filed no exceptions with this Court.
Having reviewed the record, we agree that a suspension for six months is the appropriate sanction in this matter. Accordingly, Barbara Sims Arthur is hereby suspended from the practice of law in Georgia for a period of six months, effective as of the date of this opinion. Arthur is reminded of her duties under Bar Rule 4-219 (c).

Six-month suspension.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.